image211.jpg [image211.jpg]
The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207





April 9, 2020


SWA-PA-03729-MISC-2001512


Southwest Airlines Co.
PO Box 37611 – Love Field
Dallas, Texas 75235


Subject: Application of Advance Payments


Reference: Purchase Agreement No. 3729 (Purchase Agreement) between The Boeing
Company (“Boeing”) and Southwest Airlines Co. (“Customer”) relating to
Model 737-8 aircraft and 737-7 aircraft


Boeing / Customer meeting in Dallas on February 27th, draft delivery schedule
shared by Boeing titled “SWA Delivery Scenario Con 2-26-20” (“Delivery
Scenario”)
         
Customer has continued to pay advance payments pursuant to its Purchase
Agreement obligations. As a result of the FAA grounding of the 737 MAX aircraft
and delay in aircraft deliveries, [***]


Boeing and Customer agree that [***]


For the avoidance of doubt, the application of advance payments described in
this letter does not alter terms contained in Letter Agreement No.1106476R2
titled [***] under the Purchase Agreement.


The foregoing is confidential information, therefore please limit the disclosure
of its contents to Customer’s employees with a need to know the contents and who
understand they are not to disclose its contents to any other person or entity.


Sincerely,


/s/ Carson J May


Carson J. May
Regional Director – Contracts
Boeing Commercial Airplanes


[***] = Certain identified information has been excluded from the exhibit
because it is both not material and would likely cause competitive harm to the
registrant if publicly disclosed.



















BOEING PROPRIETARY